Benjamin Brenner, J.
Motion for preference pursuant to rule 151 of the Buies of Civil Practice is denied since there is no showing of indigence or imminence of death of the injured plaintiffs. The several grounds for the preference set forth by the plaintiffs, namely, noninsurance, disclaimer of liability and possible dissipation of assets, charged against the various defendants, are both unsubstantiated and insufficient. There is no factual evidence of the dissipation of assets and the allega*73tions concerning same seem to be merely conchisory. In any case, the remedy against wrongful dissipation of funds by a defendant is not a motion for preference of trial pursuant to rule 151 of the Rules of Civil Practice. The absence or disclaimer of liability insurance is also no basis for a preference under the rule.
Submit order.